Citation Nr: 0422822	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-15 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal disability.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for squamous cell 
carcinoma of the rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
PA.  Although the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) had been included 
in the veteran's appeal, this issue was resolved by a May 
2003 hearing officer decision granting service connection for 
this disability.

The veteran initiated an appeal of the May 2003 hearing 
officer decision assigning an initial evaluation of 10 
percent for PTSD.  He was provided a Statement of the Case on 
this new issue in June 2003.  In a June 2003 letter sent with 
the Statement of the Case, he was informed that in order to 
perfect his appeal on this new issue he would have to submit 
a substantive appeal within the later of 60 days of the June 
2003 letter or one year from the May 2003 letter informing 
him of the assignment of a 10 percent rating for PTSD.  The 
veteran did not respond to this letter, and the issue was not 
certified for appellate consideration.  

In written argument submitted to the Board in June 2004, the 
representative identified entitlement to a higher initial 
evaluation for PTSD as an issue on appeal.  This appears to 
be inadvertent.  There is no indication that he intended this 
argument submitted following the expiration of the appeal 
period to constitute a substantive appeal on this new issue.  
Therefore, the Board will not construe it as such.  However, 
if the representative believes that the Board has 
jurisdiction over this issue, he should so inform the RO, 
which should issue a statement of the case addressing the 
issue of whether a timely substantive appeal has been filed.  


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO contacted the veteran via letters in January 
and March 2002, in the Board's opinion, the RO has not 
adequately informed the veteran of the evidence that he 
should submit.  

The Board also notes that the veteran has indicated his 
receipt of Social Security Administration (SSA) disability 
benefits.  The RO has not undertaken development to obtain 
potentially pertinent information in the possession of the 
SSA.  In addition, although the veteran was reportedly 
initially diagnosed with renal disease in 1973, medical 
records pertaining to treatment of the veteran for renal 
disease prior to the late 1980's have not been obtained.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession and 
medical evidence, such as a statement 
from a physician, supporting his 
contention that the disabilities at issue 
are etiologically related to his exposure 
to Agent Orange during service.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

4.  The RO should also undertake any 
other development it determines to be 
required under the VCAA and the 
implementing regulations.  

5.  Then, the RO should readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by VA, but he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

